DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20 and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brasfield, U.S. Patent Application Publication No. 2009/0077908 A1 (submitted by Applicants on IDS filed 11/13/2018).
	Re Claim 20, Brasfield discloses a method of implementing vapor wake detection in a defined location (screening station) to be monitored (see Abstract and figure 1), comprising:
Positioning a canine (112) in the defined location (see id.
Sampling the air with the canine for a plurality of vapor wakes (see paragraphs [0019] and [0022]) simultaneously generated by a plurality of people (see id. and paragraph [0020]), wherein the plurality of people are moving or stationary (see paragraphs [0020] and [0022]), and further wherein the plurality of vapor wakes are thermal and aerodynamic plumes of the plurality of people that come off of the plurality of people as they move through the defined location (see paragraphs [0010], [0019] and [0022], noting that the “wherein” clause is merely providing a definition for “vapor wake,” which vapor wake is as defined);
Detecting a target odor in one of the plurality of vapor-wakes from one of the plurality of people with the canine (see id.), wherein the detected vapor-wake includes the target odor (see id.); and
recognizing by the handler a change of a pattern of behavior of the canine (see paragraph [0022]: “[the dog] will respond with a trained signal to alert a handler that a specific odor has been identified;” see also Spec. 6:24-27, disclosing that the “pattern of behavior” is merely a characteristic behavior interpreted by the handler that occurs when the dog detects a trained odor, i.e., the dog has been trained to provide the characteristic behavior) when the target odor is detected by the canine.
Re Claim 24, Brasfield discloses that the target odor is a hazardous or illicit substance. See paragraphs [0006] and [0008]-[0009].
Claim Rejections - 35 USC § 102/103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ohio Valley Search and Rescue, Inc., “Search Dog Training” (hereinafter Search Dog Training).
Re Claim 20, Search Dog Training discloses a method of implementing vapor wake detection (air scent training) in a defined location (area to be searched), comprising:
Positioning a canine in the defined location (see phase stage trainings on pages 4-6);
Sampling the air with the canine for a plurality of vapor wakes (see id., description of “air scent search dog” on page 4, and Phase V training on pages 3 and 6) simultaneously generated by a plurality of people (see Phase V on pages 3 and 6), wherein the plurality of people are moving or stationary (see id.), and further wherein the plurality of vapor wakes are thermal and aerodynamic plumes of the plurality of people as they move through the defined location (see pages 1 and 4, noting that the 
Detecting a target odor in one of the plurality of vapor-wakes from one of the plurality of people with the canine (see id.), wherein the detected vapor-wake includes a target odor (see id.); and
Recognizing by the handler a change of a pattern of behavior of the canine when the target odor is detected by the canine. See page 5 at Phase II training; see also Spec. 6:24-27, disclosing that the “pattern of behavior” is merely a characteristic behavior interpreted by the handler that occurs when the dog detects a trained odor, i.e., the dog has been trained to provide the characteristic behavior.
As discussed above, Search Dog Training appears to disclose that the Phase V training for an air scent search dog is the same as the Phase V training for a tracking or trailing search dog (see page 6), wherein the method comprises steps of sampling the air with the canine for a plurality of vapor wakes simultaneously generated by a plurality of people, and detecting a target odor in one of the plurality of vapor-wakes from one of the plurality of people with the canine. See page 3.
In the event Search Dog Training does not disclose that the Phase V training for an air scent search dog is the same as the Phase V training for a tracking or trailing search dog, however, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the method of Search Dog Training to comprise sampling the air with the canine for a plurality of vapor wakes simultaneously generated by a plurality of people, and detecting a target odor in one of the plurality of vapor-wakes from one of the plurality of people with the canine, as taught for the trailing 
Re Claim 22, Search Dog Training discloses or teaches allowing the canine to move without influence from a handler to the target odor. See page 4.
Re Claim 23, Search Dog Training discloses or teaches identifying a carrier of the target odor. See pages 4-5.
Claims 20, 22-27, 29-32, 34-36, and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Search Dog Handbook (submitted by Applicants on IDS filed 11/13/2018), in view of Brasfield.
Re Claim 20, Search Dog Handbook teaches a method of implementing vapor wake detection in a defined location (assigned sector; see page 1) to be monitored, comprising:
Positioning a canine in the defined location (see id.);
Sampling the air with the canine for a plurality of vapor wakes (see pages 14-17 and 31, specifically discuss of discrimination between several scents on page 31) generated by a plurality of people, wherein the plurality of people are moving or stationary (inherent to people—they must be either moving or stationary), and further wherein the plurality of vapor wakes are thermal and aerodynamic plumes of the plurality of people that come off of the plurality of people as they move through the defined location (see 
Detecting a target odor (see, e.g., pages 14-15 and 31) in one of the plurality of vapor-wakes from one of the plurality of people with the canine (see id.), wherein the detected vapor-wake includes a target odor (see id.); and
Recognizing by the handler a change of a pattern of behavior of the canine (canine “alerts”) when the target odor is detected by the canine. See pages 4 and 37; see also Spec. 6:24-27, disclosing that the “pattern of behavior” is merely a characteristic behavior interpreted by the handler that occurs when the dog detects a trained odor, i.e., the dog has been trained to provide the characteristic behavior.
Search Dog Handbook is silent as to whether the plurality of vapor wakes are simultaneously generated by a plurality of people.
Brasfield, similarly directed to a method of implementing vapor wake detection in a defined location to be monitored, teaches that it is known in the art to have the method comprise positioning a canine (112) in the defined location (screening station; see Abstract and figure 1); sampling the air with the canine for a plurality of vapor wakes (see paragraphs [0019] and [0022]) simultaneously generated by a plurality of people (see id. and paragraph [0020]), wherein the plurality of people are moving or stationary (see paragraphs [0020] and [0022]); and detecting a target odor in one of the plurality of vapor-wakes from one of the plurality of people with the canine (see id.), wherein the detected vapor-wake includes a target odor. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Search Dog Handbook to comprise sampling the air with the canine for a plurality of vapor wakes simultaneously generated by a plurality of people, and detecting a target odor in one of the plurality of vapor-wakes from one of see Search Dog Handbook at page 14), in a facility in which a number of people may be screened in an orderly manner.
Re Claim 22, Search Dog Handbook as modified by Brasfield teaches allowing the canine to move without influence from the handler to the target odor. See Search Dog Handbook at page 11.
Re Claim 23, Search Dog Handbook as modified by Brasfield teaches identifying a carrier of the target odor. See Search Dog Handbook at pages 31 and 37.
Re Claim 24, Search Dog Handbook as modified by Brasfield teaches that the target odor is a hazardous or illicit substance. See Search Dog Handbook at page 14.
Re Claim 25, Search Dog Handbook teaches that the canine is navigated utilizing handler manipulation (see Signalled Search Pattern on page 11; see also page 35) prior to the detecting in a side-to-side manner in order to detect the target odor. See page 11. Search Dog Handbook further teaches that the canine moves in a side-to-side manner into the wind to detect the target odor. See pages 2, 11, and 40. Search Dog Handbook is silent as to movement of the plurality of people, leash manipulation, and whether the canine is behind the plurality of people and moving in the same direction as the plurality of people.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Search Dog Handbook to have the handler manipulation be leash manipulation, if desired to search using a less obedient dog. See page 35.
See Brasfield at figure 1 and paragraphs [0019]-[0020].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Search Dog Handbook to have the plurality of moving people be moving, and moving generally in the same direction, as taught by Brasfield, in order to create a uniform wind current for optimum searching (see Search Dog Handbook at pages 2, 11, and 40). It would have been further obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the canine to be behind the plurality of people while the canine moves within the plurality of vapor wakes in the same direction as the plurality of people, in order to position the dog such that it is searching into the air currents produced by the plurality of moving people. See id.
Re Claim 26, Search Dog Handbook as modified by Brasfield teaches that the canine is positioned and navigated utilizing handler manipulation prior to the detecting (see Search Dog Handbook at pages 2, 11, and 40) in order to take advantage of any available air currents while the canine is moved. See id. and Search Dog Handbook at pages 3-4 and 14.
Although Search Dog Handbook as modified by Brasfield does not teach that when each of the plurality of moving people are moving, and moving generally in different directions, the canine is positioned and navigated utilizing leash manipulation while the canine is moved in and out of the plurality of moving people.
See Search Dog Handbook at page 35. It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the moving people to be moving generally in different directions, if desired to use the dog in a larger screening station (see Brasfield at paragraph [0020]) with a two-way passageway, and further to having the canine be moved in and out of the plurality of moving people, in order to ensure that the canine searches all of the moving people.
Re Claim 27, Search Dog Handbook as modified by Brasfield does not teach notifying security personnel following the identifying step. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Search Dog Handbook as modified by Brasfield to comprise notifying security personnel following the identifying step, in order to allow a trained person or team to safely apprehend a suspected drug- or bomb-carrying suspect. See Search Dog Handbook at page 14; Brasfield at paragraphs [0021]-[0022].
Re Claim 29, Search Dog Handbook as modified by Brasfield teaches that positioning the canine in the location to be monitored depends on a location type (see, e.g., Search Dog Handbook at pages 3, 23-27, and 31) and air currents throughout the location (see id.), wherein the location type is selected from the group consisting of people standing in line, people standing still, a crowd, and a choke point. See Brasfield at Abstract at figure 1, noting that the screening station is a choke point.

Re Claim 30, Search Dog Handbook teaches a method of implementing vapor wake detection in a defined location (assigned sector; see page 1) to be monitored, comprising:
Positioning a canine in the defined location (see id.);
Sampling the air with the canine for a plurality of vapor wakes (see pages 14-17 and 31, specifically discuss of discrimination between several scents on page 31) generated by a plurality of people, and further wherein the plurality of vapor wakes are thermal and aerodynamic plumes of the plurality of people that come off of the plurality of people as they move through the defined location (see pages 3 and 14-15, noting that the “wherein” clause is merely providing a definition for “vapor wake,” which vapor wake is as defined);
Detecting a target odor (see, e.g., pages 14-15 and 31) in one of the plurality of vapor-wakes from one of the plurality of people with the canine (see id.), wherein the detected vapor-wake includes the target odor (see id.
Identifying a carrier of the target odor to a handler by the canine tracking toward one of the plurality of people. See pages 31 and 37, noting that the search dog tracks towards a target person.
Search Dog Handbook is silent as to whether the plurality of vapor wakes are simultaneously generated by a plurality of people who are moving.
Brasfield, similarly directed to a method of implementing vapor wake detection in a defined location to be monitored, teaches that it is known in the art to have the method comprise positioning a canine (112) in the defined location (screening station; see Abstract and figure 1); sampling the air with the canine for a plurality of vapor wakes (see paragraphs [0019] and [0022]) simultaneously generated by a plurality of people (see id. and paragraph [0020]), wherein the plurality of people are moving (see paragraphs [0020] and [0022]); and detecting a target odor in one of the plurality of vapor-wakes from one of the plurality of people with the canine (see id.), wherein the detected vapor-wake includes a target odor. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Search Dog Handbook to comprise sampling the air with the canine for a plurality of vapor wakes simultaneously generated by a plurality of people, and detecting a target odor in one of the plurality of vapor-wakes from one of the plurality of people with the canine, as taught by Brasfield, in order to use the canine trained by the method of Search Dog Handbook for drug or bomb detecting (see Search Dog Handbook at page 14), in a facility in which a number of people may be screened in an orderly manner.
See Search Dog Handbook at page 37.
Re Claim 32, Search Dog Handbook as modified by Brasfield teaches allowing the canine to move without influence from the handler to the target odor. See Search Dog Handbook at page 11.
Re Claim 33, Search Dog Handbook as modified by Brasfield teaches.
Re Claim 34, Search Dog Handbook teaches that the canine is navigated utilizing handler manipulation (see Signalled Search Pattern on page 11; see also page 35) prior to the detecting in a side-to-side manner in order to detect the target odor. See page 11. Search Dog Handbook further teaches that the canine moves in a side-to-side manner into the wind to detect the target odor. See pages 2, 11, and 40. Search Dog Handbook is silent as to movement of the plurality of people, leash manipulation, and whether the canine is behind the plurality of people and moving in the same direction as the plurality of people.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Search Dog Handbook to have the handler manipulation be leash manipulation, if desired to search using a less obedient dog. See page 35.
Furthermore, Brasfield teaches that the plurality of moving people are moving, and moving generally in the same direction. See Brasfield at figure 1 and paragraphs [0019]-[0020].
see Search Dog Handbook at pages 2, 11, and 40). It would have been further obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the canine to be behind the plurality of people while the canine moves within the plurality of vapor wakes in the same direction as the plurality of people, in order to position the dog such that it is searching into the air currents produced by the plurality of moving people. See id.
Re Claim 35, Search Dog Handbook as modified by Brasfield teaches that the canine is positioned and navigated utilizing handler manipulation prior to the detecting (see Search Dog Handbook at pages 2, 11, and 40) in order to take advantage of any available air currents while the canine is moved. See id. and Search Dog Handbook at pages 3-4 and 14.
Although Search Dog Handbook as modified by Brasfield does not teach that when each of the plurality of moving people are moving, and moving generally in different directions, the canine is positioned and navigated utilizing leash manipulation while the canine is moved in and out of the plurality of moving people.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Search Dog Handbook as modified by Brasfield to have the handler manipulation be leash manipulation, if desired to search using a less obedient dog. See Search Dog Handbook at page 35. It would have been obvious to a see Brasfield at paragraph [0020]) with a two-way passageway, and further to having the canine be moved in and out of the plurality of moving people, in order to ensure that the canine searches all of the moving people.
Re Claim 36, Search Dog Handbook as modified by Brasfield does not teach notifying security personnel following the identifying step. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Search Dog Handbook as modified by Brasfield to comprise notifying security personnel following the identifying step, in order to allow a trained person or team to safely apprehend a suspected drug- or bomb-carrying suspect. See Search Dog Handbook at page 14; Brasfield at paragraphs [0021]-[0022].
Re Claim 38, Search Dog Handbook as modified by Brasfield teaches that positioning the canine in the location to be monitored depends on a location type (see, e.g., Search Dog Handbook at pages 3, 23-27, and 31) and air currents throughout the location. See id.
Re Claim 39, Search Dog Handbook teaches a method of implementing vapor wake detection in a defined location (assigned sector; see page 1) to be monitored, comprising:
Positioning a canine in the defined location (see id.);
Sampling the air with the canine for a plurality of vapor wakes (see pages 14-17 and 31, specifically discussion of discrimination between several scents on page 31) generated by a plurality of people, wherein the plurality of people are moving see pages 3 and 14-15, noting that the “wherein” clause is merely providing a definition for “vapor wake,” which vapor wake is as defined);
Detecting a target odor (see, e.g., pages 14-15 and 31) in one of the plurality of vapor-wakes from one of the plurality of people with the canine (see id.), wherein the detected vapor-wake includes the target odor (see id.);
Recognizing by the handler a change of a pattern of behavior of the canine when the target odor is detected by the canine (see pages 4 and 37; see also Spec. 6:24-27, disclosing that the “pattern of behavior” is merely a characteristic behavior interpreted by the handler that occurs when the dog detects a trained odor, i.e., the dog has been trained to provide the characteristic behavior);
Identifying a carrier of the target odor to a handler by the canine tracking toward one of the plurality of people (see pages 31 and 37, noting that the search dog tracks towards a target person); and
Allowing the canine to move without influence from the handler to the target odor. See page 11.
Search Dog Handbook is silent as to whether the plurality of vapor wakes are simultaneously generated by a plurality of people.
Brasfield, similarly directed to a method of implementing vapor wake detection in a defined location to be monitored, teaches that it is known in the art to have the method comprise positioning a canine (112) in the defined location (screening station; see Abstract and figure 1); sampling the air with the canine for a plurality of vapor wakes (see paragraphs [0019] and [0022]) simultaneously generated by a plurality of people (see id. and paragraph [0020]), wherein the plurality of people are moving or stationary (see paragraphs [0020] and [0022]); and detecting a target odor in one of the plurality of vapor-wakes from one of the plurality of people with the canine (see id.), wherein the detected vapor-wake includes a target odor. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Search Dog Handbook to comprise sampling the air with the canine for a plurality of vapor wakes simultaneously generated by a plurality of people, and detecting a target odor in one of the plurality of vapor-wakes from one of the plurality of people with the canine, as taught by Brasfield, in order to use the canine trained by the method of Search Dog Handbook for drug or bomb detecting (see Search Dog Handbook at page 14), in a facility in which a number of people may be screened in an orderly manner.
Re Claim 40, Search Dog Handbook as modified by Brasfield teaches wherein the target odor is a hazardous or illicit substance. See Search Dog Handbook at page 14
Allowable Subject Matter
Applicants are advised that claim 20 would be allowable if amended to include the subject matter of dependent claims 25 and 26, and also amended to delete “or stationary” (claim 20, line 5) as a conditional alternative.
Response to Arguments
3/11/2011 have been fully considered but they are not persuasive.
Applicant argues that the claimed vapor wake is differentiated in the claims from “a dander trail sniffing dog as is taught in the prior art.” Rem. 7.
Applicant’s argument is not persuasive. Specifically, neither the claim nor Applicant’s Specification’s disclosure of “vapor wake” distinguish the claimed “vapor wake” over a dander trail. Assuming, arguendo, that the trained canines of Brasfield, Search Dog Handbook, and Search Dog Training are all dander-sniffing dogs, dander would appear to be detected by those dogs sampling human vapor wakes. In particular, all of those prior art references teach dogs that sample air currents, rather than the ground, for a target odor. As “vapor wake” is disclosed in the Specification, it appears to be a feature inherently created by a human. Accordingly, a canine that samples air currents for a target odor is necessarily also sampling vapor wakes of any humans who are in, or have passed through, a defined location.
Applicant argues that, regarding claim 30, “[t]he Examiner indicated that [the claim amendments], in combination with the other additional elements, may obviate the current rejection of claim 30.” Rem. 7.
The amendments to claim 30 overcome only the prior anticipation rejection of claim 30 under Brasfield. The new limitations are obvious over the combined teachings of Search Dog Handbook and Brasfield for the reasons discussed supra.
Applicant argues that “the independent claim 39 has been amended with all of the aforementioned elements utilized in the independent claims 20 and 30.”
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642